***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     NONHUMAN RIGHTS PROJECT, INC. v. R.W.
      COMMERFORD AND SONS, INC., ET AL.
                 (AC 41464)
                         Lavine, Keller and Elgo, Js.

                                   Syllabus

The petitioner, N Co., filed a petition for a writ of habeas corpus on behalf
    of three elephants that it alleged were being illegally confined by the
    named respondents, C Co., a zoo, and C Co.’s president, W. N Co. alleged
    that elephants are autonomous beings who live complex emotional,
    social and intellectual lives, and possess complex cognitive abilities
    that are sufficient for common-law personhood. N Co. challenged the
    respondents’ detention of the elephants and sought the common-law
    right to bodily liberty for them, but did not challenge the conditions of
    their confinement or the respondents’ treatment of them. The habeas
    court declined to issue a writ of habeas corpus pursuant to the applicable
    rule of practice (§ 23-24 [a] [1] and [2]). The court concluded that it
    lacked subject matter jurisdiction because N Co. lacked standing to
    bring the habeas petition on behalf of the elephants. The court also
    determined that N Co., which failed to allege that it possessed any
    relationship with the elephants, did not satisfy the prerequisites for
    establishing next friend standing, and that the petition was wholly frivo-
    lous on its face. On N Co.’s appeal to this court, held:
1. The habeas court properly concluded that it lacked subject matter jurisdic-
    tion over N Co.’s habeas petition and declined to issue a writ of habeas
    corpus; because the elephants, not being persons, lacked standing to
    file a habeas petition in the first instance, N Co. could not establish that
    it had next friend standing to file a petition for a writ of habeas corpus
    on behalf of the elephants, as the real party in interest for whom a next
    friend seeks to advocate must have standing, and there was no basis
    in law on which to conclude that an entity seeking next friend status
    may confer standing on an alleged party in interest.
2. The habeas court properly declined to issue a writ of habeas corpus, as
    elephants do not have standing to file a habeas petition, they have no
    legally protected interest that can be adversely affected, and they are
    incapable of bearing legal duties, submitting to societal responsibilities
    or being held legally accountable for failing to uphold those duties and
    responsibilities: there are profound implications for a court to conclude
    that an elephant, or any nonhuman animal, is entitled to assert a claim
    in a court of law, as there is a lack of authority for recognizing a
    nonhuman animal as a person for purposes of habeas corpus, which
    would upend this state’s legal system, our habeas corpus jurisprudence
    contains no indication that habeas corpus relief was ever intended to
    apply to a nonhuman animal, irrespective of the animal’s purported
    autonomous characteristics, there is no instance in our common law in
    which a nonhuman animal or representative for it has been permitted
    to bring a lawsuit to vindicate the animal’s own purported rights, and
    animals under Connecticut law, as in all other states, have generally
    been regarded as personal property; moreover, because an elephant is
    incapable of bearing duties and social responsibilities, as required under
    the social compact theory of article first, § 1, of the state constitution,
    and the legislature has statutorily (§ 52-466 [a]) authorized only a person
    to file an application for a writ of habeas corpus when the person claims
    to be illegally confined or deprived of liberty, and the term person has
    never been defined in our General Statutes as a nonhuman animal, this
    court would not disturb the common law concerning who may seek
    habeas relief in light of habeas corpus legislation, the lack of any indica-
    tion that the General Assembly intended for habeas corpus relief to
    apply to nonhuman animals, and the lack of precedent recognizing that
    animals can possess their own legal rights.
           Argued April 22—officially released August 20, 2019

                             Procedural History
   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Litchfield at
Torrington, where the court, Bentivegna, J., rendered
judgment declining to issue a writ of habeas corpus,
from which the petitioner appealed to this court; there-
after, the court, Bentivegna, J., denied the petitioner’s
motion to reargue and for leave to amend its petition,
and issued an articulation of its decision. Affirmed.
  Steven M. Wise, pro hac vice, with whom were David
B. Zabel and, on the brief, Barbara M. Schellenberg,
for the appellant (petitioner).
  Thomas R. Cherry filed a brief for Laurence H. Tribe
as amicus curiae.
  Thomas R. Cherry filed a brief for Justin Marceau
et al. as amici curiae.
  Mark A. Dubois filed a brief as amicus curiae.
  Jessica S. Rubin filed a brief for The Philosophers
as amici curiae.
                          Opinion

   KELLER, J. The petitioner, Nonhuman Rights Project,
Inc., appeals from the judgment of the habeas court
declining1 to issue a writ of habeas corpus that it sought
on behalf of three elephants, Beulah, Minnie, and Karen
(elephants), who are alleged to be confined by the
named respondents, R.W. Commerford & Sons, Inc.
(also known as the Commerford Zoo), and its president,
William R. Commerford, at the Commerford Zoo in Gos-
hen.2 The petitioner argues that the court erred in (1)
dismissing its petition for a writ of habeas corpus on the
basis that it lacked standing, (2) denying its subsequent
motion to amend the petition, and (3) dismissing the
habeas petition on the alternative ground that it was
‘‘wholly frivolous.’’ For the reasons discussed herein,
we agree with the habeas court that the petitioner
lacked standing.3 Accordingly, we affirm the judgment
of the habeas court.
  On November 13, 2017, the petitioner filed a verified
petition for a common-law writ of habeas corpus on
behalf of the elephants pursuant to General Statutes
§ 52-466 et seq. and Practice Book § 23-21 et seq. The
petitioner alleged that it is a not-for-profit corporation
with a mission of changing ‘‘the common law status of
at least some nonhuman animals from mere things,
which lack the capacity to possess any legal rights, to
persons, who possess such fundamental rights as bodily
integrity and bodily liberty, and those other legal rights
to which evolving standards of morality, scientific dis-
covery, and human experience entitle them.’’ (Internal
quotation marks omitted.) The petitioner alleged that
the named respondents are illegally confining the ele-
phants.
   The petition makes clear that it ‘‘challenges neither
the conditions of [the elephants’] confinement nor [the]
respondents’ treatment of the elephants, but rather the
fact of their detention itself . . . .’’ It is ‘‘not seeking
any right other than the common-law right to bodily
liberty’’ for the elephants. The petition states that
determining ‘‘[w]ho is a ‘person’ is the most important
individual question that can come before a court, as
the term person identifies those entities capable of pos-
sessing one or more legal rights. Only a ‘person’ may
invoke a common-law writ of habeas corpus, and the
inclusion of elephants as ‘persons’ for that purpose is
for this court to decide.’’ The petition further alleges
that ‘‘[t]he expert affidavits submitted in support of
[the] petition set forth the facts that demonstrate that
elephants . . . are autonomous beings who live
extraordinarily complex emotional, social, and intellec-
tual lives, and who possess those complex cognitive
abilities sufficient for common-law personhood and the
common-law right to bodily liberty protected by the
common law of habeas corpus, as a matter of common-
law liberty, equality, or both.’’
   On December 26, 2017, the habeas court issued a
memorandum of decision. Therein, pursuant to Practice
Book § 23-24 (a) (1),4 it declined to issue a writ of habeas
corpus because it concluded that the petitioner lacked
standing to bring the petition on behalf of the elephants.
The court concluded that the petitioner failed to satisfy
next friend standing ‘‘[b]ecause the petitioner . . .
failed to allege that it possesses any relationship with
the elephants . . . .’’ (Emphasis omitted.) Additionally,
pursuant to Practice Book § 23-24 (a) (2), the court
declined to issue a writ for the elephants because it
concluded that the petition was wholly frivolous on its
face. On January 16, 2018, the petitioner filed a motion
to reargue and for leave to amend its petition. The court
denied those motions in a memorandum of decision
dated February 27, 2018. This appeal followed.5
                             I
   The petitioner first claims that the court erred in
concluding that it lacked subject matter jurisdiction on
the ground that the petitioner did not have standing to
bring the petition on behalf of the elephants. It contends
that ‘‘Connecticut law permits even strangers to file
habeas corpus petitions on another’s behalf,’’ and nei-
ther § 52-466 (a) (2) nor Practice Book § 23-40 (a) limit
who may bring a habeas corpus petition. It argues that
although the ‘‘court correctly stated that ‘[o]utside the
context of child custody, a petitioner deemed to be a
‘‘next friend’’ of a detainee has standing to bring a peti-
tion for [a] writ of habeas on the detainee’s behalf,’ ’’
the court erroneously relied on our Supreme Court’s
decision in State v. Ross, 272 Conn. 577, 597, 863 A.2d
654 (2005), which cited to Whitmore v. Arkansas, 495
U.S. 149, 163, 110 S. Ct. 1717, 109 L. Ed. 2d 135 (1990),
concluding that the petitioner could not serve as next
friend to the elephants because it had failed to allege
a ‘‘significant relationship’’ with the elephants. In the
petitioner’s view, Connecticut has neither adopted the
second prong of the next friend test set forth in Whitm-
ore, nor its dicta regarding ‘‘significant relationship.’’
  We begin by setting forth our standard of review. ‘‘If
a party is found to lack standing, the court is without
subject matter jurisdiction to determine the cause. . . .
A determination regarding a trial court’s subject matter
jurisdiction is a question of law. When . . . the trial
court draws conclusions of law, our review is plenary
and we must decide whether its conclusions are legally
and logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Connecticut Coalition Against Millstone v.
Rocque, 267 Conn. 116, 127–28, 836 A.2d 414 (2003).
  On the basis of our plenary review of the issue of
standing in this case, we conclude that the trial court’s
determination that the petitioner lacked standing to file
a petition for a writ of habeas corpus on behalf of the
elephants was correct. We need not, however, reach
the issue of whether the court correctly determined
that the petitioner was required, and failed, to allege a
significant relationship with the elephants because we
conclude that the petitioner lacked standing for a more
fundamental reason—the elephants, not being persons,
lacked standing in the first instance.6 We briefly explain.
    Next friend standing essentially allows a third party
to advance a claim in court on behalf of another when
the party in interest is unable to do so on his or her
own. See Phoebe G. v. Solnit, 252 Conn. 68, 77, 743 A.2d
606 (1999) (‘‘the general rule is that a next friend may
not bring an action for a competent person’’); see also
El Ameen Bey v. Stumpf, 825 F. Supp. 2d 537, 559 (D.
N.J. 2011) (‘‘[u]nder the ‘next friend’ doctrine, standing
is allowed to a third person so this third person [can]
file and pursue a claim in court on behalf of someone
who is unable to do so on his or her own’’). The ‘‘next
friend’’ does not himself become a party to the action
in which he participates, but simply pursues the action
on behalf of the real party in interest. See State v. Ross,
supra, 272 Conn. 597 (‘‘a person who seeks next friend
status by the very nature of the proceeding will have
no specific personal and legal interest in the matter’’);
see also Whitmore v. Arkansas, supra, 495 U.S. 163
(‘‘[a] ‘next friend’ does not himself become a party to
the habeas corpus action in which he participates, but
simply pursues the cause on behalf of the detained
person, who remains the real party in interest’’). Thus,
it is apparent that the real party in interest for whom
the ‘‘next friend’’ seeks to advocate for, must have
standing in the first instance. See Hamdi v. Rumsfeld,
294 F.3d 598, 603 (4th Cir. 2002) (noting that ‘‘a person
who does not satisfy Article III’s standing requirements
may still proceed in federal court if he meets the criteria
to serve as next friend of someone who does’’). As we
will discuss in part II of this opinion, we conclude that
the elephants do not have standing to file a petition for
a writ of habeas corpus. It follows inexorably that the
petitioner cannot satisfy the prerequisites for establish-
ing next friend standing, for there is no basis in law on
which to conclude that an entity seeking next friend
status may confer standing on an alleged party in inter-
est.7 Accordingly, we conclude that the court properly
determined that it lacked subject matter jurisdiction.
                            II
   We explained in part I of this opinion that the peti-
tioner could not establish next friend status without
first demonstrating that the elephants had standing in
the first instance. We now address why the elephants
lack standing.
  Our Supreme Court has long held that ‘‘[s]tanding is
the legal right to set judicial machinery in motion. One
cannot rightfully invoke the jurisdiction of the court
unless [one] has, in an individual or representative
capacity, some real interest in the cause of action . . . .
Standing is established by showing that the party claim-
ing it is authorized by statute to bring suit or is classi-
cally aggrieved. . . . The fundamental test for
determining [classical] aggrievement encompasses a
well-settled twofold determination: first, the party
claiming aggrievement must successfully demonstrate
a specific personal and legal interest in the subject
matter of the decision, as distinguished from a general
interest, such as is the concern of all the members of
the community as a whole. Second, the party claiming
aggrievement must successfully establish that the spe-
cific personal and legal interest has been specially and
injuriously affected by the decision.            .    .   .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) Gold v. Rowland,
296 Conn. 186, 207, 994 A.2d 106 (2010).
   Only a limited number of courts have addressed the
issue of whether a nonhuman animal who allegedly has
been injured has standing to bring a claim in a court
of law. There are even fewer cases addressing whether
a nonhuman animal can challenge its confinement by
way of a petition for a writ a habeas corpus. The peti-
tioner asserts that this case ‘‘turns on whether [the
elephants] are ‘persons’ solely for the purpose of the
common-law right to bodily liberty that is protected by
the common law of habeas corpus.’’ In its view, the
elephants are entitled to a writ of habeas corpus as a
matter of common-law liberty because the writ of
habeas corpus is deeply rooted in our cherished ideas
of individual autonomy and free choice. It essentially
invites this court to expand existing common law. This
case, however, is more than what the petitioner pur-
ports it to be. Not only would this case require us to
recognize elephants as ‘‘persons’’ for purposes of
habeas corpus, this recognition essentially would
require us to upend this state’s legal system to allow
highly intelligent, if not all, nonhuman animals the right
to bring suit in a court of law. At this juncture, we
decline to make such sweeping pronouncements when
there exists so little authority for doing so.
  Our examination of our habeas corpus jurisprudence,
which is in accord with the federal habeas statutes and
English common law; see Johnson v. Commissioner of
Correction, 258 Conn. 804, 815, 786 A.2d 1091 (2002);
reveals no indication that habeas corpus relief was ever
intended to apply to a nonhuman animal, irrespective
of the animal’s purported autonomous characteristics.
See People ex rel. Nonhuman Rights Project, Inc. v.
Lavery, 124 A.D. 3d 148, 150, 998 N.Y.S.2d 248
(2014) (‘‘animals have never been considered persons
for the purposes of habeas corpus relief, nor have they
been explicitly considered as persons or entities capa-
ble of asserting rights for the purpose of state or federal
law’’), leave to appeal denied, 26 N.Y.3d 902, 38 N.E.3d
828, 17 N.Y.S.3d 82 (2015). Further, a thorough review
of our common law discloses no instance in which a
nonhuman animal, or a representative for that animal,
has been permitted to bring a lawsuit to vindicate the
animal’s own purported rights. Instead, animals under
Connecticut law, as in all other states, have generally
been regarded as personal property. See, e.g., Griffin
v. Fancher, 127 Conn. 686, 688–89, 20 A.2d 95 (1941)
(recognizing dogs as property and right of action against
one who negligently kills or injures them, so long as
dog was properly registered).
   Although the lack of precedent in support of the
petitioner’s action is not necessarily dispositive of this
claim, we note, as has another court in addressing a
similar claim, that ‘‘ascription of rights has historically
been connected with the imposition of societal obliga-
tions and duties.’’ People ex rel. Nonhuman Rights Proj-
ect, Inc. v. Lavery, supra, 124 A.D. 3d 151. Indeed,
article first, § 1, of the Connecticut constitution
describes our constitution as a ‘‘social compact . . . .’’
Our Supreme Court has noted that ‘‘[t]he social compact
theory posits that all individuals are born with certain
natural rights and that people, in freely consenting to
be governed, enter a social compact with their govern-
ment by virtue of which they relinquish certain individ-
ual liberties in exchange ‘for the mutual preservation
of their lives, liberties, and estates.’ J. Locke, ‘Two Trea-
tises of Government,’ book II (Hafner Library of Clas-
sics Ed. 1961) ¶ 123, p. 184; see also 1 Z. Swift, A System
of the Laws of the State of Connecticut (1795) pp. 12–
13.’’ Moore v. Ganim, 233 Conn. 557, 598, 660 A.2d 742
(1995). One academic has also remarked: ‘‘Our society
and government are based on the ideal of moral agents
coming together to create a system of rules that entail
both rights and duties. Being . . . subject to legal
duties and bearing rights are foundations of our legal
system because they are foundations of our entire form
of government.’’ R. Cupp, ‘‘Focusing on Human Respon-
sibility Rather Than Legal Personhood for Nonhuman
Animals,’’ 33 Pace Envtl. L. Rev. 517, 527 (2016). Despite
the petitioner’s asseverations for why the elephants
should be afforded liberty rights, it is inescapable that
an elephant, or any nonhuman animal for that matter,
is incapable of bearing duties and social responsibilities
required by such social compact.
   Moreover, it would be remiss of this court not to
acknowledge that ‘‘[a]lthough the writ of habeas corpus
has a long common-law history, the legislature has
enacted numerous statutes shaping its use . . . .’’
(Footnote omitted.) Kaddah v. Commissioner of Cor-
rection, 324 Conn. 548, 565–66, 153 A.3d 1233 (2017).
Our Supreme Court has stated that ‘‘statutes are a useful
source of policy for common-law adjudication, particu-
larly when there is a close relationship between the
statutory and common-law subject matters. . . . Stat-
utes are now central to the law in the courts, and judicial
lawmaking must take statutes into account virtually all
of the time . . . .’’ (Internal quotation marks omitted.)
Id., 566, quoting C & J Builders & Remodelers, LLC v.
Geisenheimer, 249 Conn. 415, 419–20, 733 A.2d 193
(1999).
  Section 52-466, which governs the litigation of the
writ as a civil matter, provides in relevant part: ‘‘(a) (1)
An application for a writ of habeas corpus, other than
an application pursuant to subdivision (2) of this sub-
section, shall be made to the superior court, or to a
judge thereof, for the judicial district in which the per-
son whose custody is in question is claimed to be ille-
gally confined or deprived of such person’s liberty.’’
(Emphasis added.) Thus, § 52-466 (a) (1) unequivocally
authorizes a person, not an animal, to file an application
for a writ of habeas corpus in the judicial district in
which that person whose custody is in question is
claimed to be illegally confined. We have found no place
in our General Statutes where the term ‘‘person’’ has
ever been defined as a nonhuman animal.8 See, e.g.,
General Statutes § 53a-3 (1) (‘‘ ‘[p]erson’ means a human
being, and, where appropriate, a public or private corpo-
ration, a limited liability company, an unincorporated
association, a partnership, a government or a govern-
mental instrumentality’’).
   In light of both established habeas corpus legislation
and the recent legislative activity in the field; see Kad-
dah v. Commissioner of Correction, supra, 324 Conn.
567–69; id., 566 (noting that ‘‘the legislature recently
engaged in comprehensive habeas reform’’); which con-
tain no indication that the General Assembly intended
for habeas corpus relief to apply to nonhuman animals,
in addition to the lack of precedent recognizing that
animals can possess their own legal rights, we stay
our hand as a matter of common law with respect to
disturbing who can seek habeas corpus relief. See id.,
568 (‘‘given recent legislative activity in the field with
no indication that the General Assembly intended to
eliminate the use of the common-law habeas corpus
remedy to vindicate the statutory right under [General
Statutes] § 51-296 (a) . . . we stay our hand as a matter
of common law with respect to disturbing the availabil-
ity of that remedy’’).
  There are profound implications for a court to con-
clude that an elephant, or any nonhuman animal for
that matter, is entitled to assert a claim in a court of
law. In the present case, we have little difficulty con-
cluding that the elephants—who are incapable of bear-
ing legal duties, submitting to societal responsibilities,
or being held legally accountable for failing to uphold
those duties and responsibilities—do not have standing
to file a petition for a writ of habeas corpus because
they have no legally protected interest that possibly can
be adversely affected. See Gold v. Rowland, supra, 296
Conn. 207 (‘‘[a]ggrievement is established if there is a
possibility, as distinguished from a certainty, that some
legally protected interest . . . has been adversely
affected’’ [internal quotation marks omitted]). Accord-
ingly, we conclude that the court properly declined to
issue a writ of habeas corpus on standing grounds.9
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the habeas court stated in its memorandum of decision that
it was dismissing the petition, it explicitly relied on Practice Book § 23-24
in doing so. Because that provision authorizes the habeas court to decline
to issue the writ, we construe the court’s disposition of the petition to be
a decision to decline to ‘‘issue the writ.’’ See Green v. Commissioner of
Correction, 184 Conn. App. 76, 80 n.3, 194 A.3d 857, cert. denied, 330 Conn.
933, 195 A.3d 383 (2018).
   2
     The named respondents are not parties to the action. The petitioner
alleged in its petition: ‘‘As this action is instituted ex parte pursuant to
Practice Book § 23-23, respondents have not been served with this petition.
The [petitioner] will promptly serve the petition upon the respondents upon
the issuance of the writ or as otherwise directed by the court.’’ (Empha-
sis omitted.)
   3
     Given our resolution of the petitioner’s first claim, we need not address
the petitioner’s other claims. See footnote 7 of this opinion.
   4
     Practice Book § 23-24 provides in relevant part: ‘‘(a) The judicial authority
shall promptly review any petition for a writ of habeas corpus to determine
whether the writ should issue. The judicial authority shall issue the writ
unless it appears that:
   ‘‘(1) the court lacks jurisdiction; [or]
   ‘‘(2) the petition is wholly frivolous on its face . . . .’’
   As we explained in Green v. Commissioner of Correction, 184 Conn. App.
76, 82–83, 194 A.3d 857, cert. denied, 330 Conn. 933, 195 A.3d 383 (2018),
‘‘Practice Book § 23-24 is intended to permit a habeas court to conduct a
preliminary review of a petition prior to further adjudication of the writ to
weed out those petitions the adjudication of which would be a waste of
precious judicial resources either because the court lacks jurisdiction over
it, the petition is wholly frivolous, or it seeks relief that the court simply
cannot grant.’’
   5
     After commencing this appeal, the petitioner filed with the habeas court
a motion for articulation, which the court denied in part on May 23, 2018.
The petitioner filed a motion for review with this court on June 5, 2018. On
July 25, 2018, this court granted review but denied the relief requested by
the petitioner.
   6
     Although we resolve the legal issue of standing on a slightly different
basis than that on which the habeas court relied, we nonetheless are satisfied
that, in its appellate brief, the petitioner extensively has addressed the
ground on which we rely. Indeed, the petitioner addresses in at least ten
pages of its brief why the elephants, which it argues are autonomous beings,
should be afforded personhood status for purposes of habeas corpus.
   7
     Because we conclude that the petitioner cannot establish next friend
standing on the ground that the elephants lacked standing in the first
instance, we need not address whether the petitioner met the other two
prerequisites our Supreme Court has said are necessary to establish next
friend status. In In re Application for Writ of Habeas Corpus by Dan Ross,
272 Conn. 653, 659, 866 A.2d 542 (2005), our Supreme Court explained that
it evaluated the evidence in the case according to the standards set forth
in Whitmore v. Arkansas, supra, 495 U.S. 163–64, which establishes two
prerequisites for demonstrating next friend status. In particular, our Supreme
Court explained: ‘‘In Whitmore v. Arkansas, [supra, 149], the United States
Supreme Court noted that, to establish next friend status, a person: (1)
‘must be truly dedicated to the best interests of the person on whose behalf
he seeks to litigate . . . [and] must have some significant relationship with
the real party in interest’; id., 163–64; and (2) ‘must provide an adequate
explanation—such as inaccessibility, mental incompetence, or other disabil-
ity—why the real party in interest cannot appear on his own behalf to
prosecute the action.’ Id., 163.’’ In re Application for Writ of Habeas Corpus
by Dan Ross, supra, 659–60 n.7.
   As we explained in footnote 3 of this opinion, we need not address the
petitioner’s claims that the court erred (1) in denying its motion to amend
its petition, and (2) dismissing the habeas petition for being wholly frivolous.
Even had the petitioner been given the opportunity to amend its petition
to add an allegation that the petitioner had a significant relationship with
the elephants or that the elephants had no significant relationships to allege,
such amendment would not have overcome the fact that the elephants lack
standing in the first instance.
   8
     General Statutes § 1-1 (a) provides: ‘‘In the construction of the statutes,
words and phrases shall be construed according to the commonly approved
usage of the language; and technical words and phrases, and such as have
acquired a peculiar and appropriate meaning in the law, shall be construed
and understood accordingly.’’
   Black’s Law Dictionary (11th Ed. 2019) defines ‘‘person’’ as ‘‘[a] human
being,’’ ‘‘[t]he living body of a human being,’’ or as ‘‘[a]n entity (such as a
corporation) that is recognized by law as having most of the rights and
duties of a human being.’’ Id., pp. 1378–79.
   General Statutes § 1-1 (k) instructs: ‘‘The words ‘person’ and ‘another’
may extend and be applied to communities, companies, corporations, public
or private, limited liability companies, societies and associations.’’
   We note that entities to which personhood has been ascribed by law are
formed and governed for the benefit of human beings. See People ex rel.
Nonhuman Rights Project, Inc. v. Lavery, supra, 124 A.D. 3d 152 (noting
that ‘‘[a]ssociations of human beings, such as corporations and municipal
entities, may be considered legal persons, because they too bear legal duties
in exchange for their legal rights’’).
   9
     Our conclusion that the petitioner in this case lacks standing, however,
does not restrict it, or others, from advocating for added protections for
elephants or other nonhuman animals at the legislature. We acknowledge
that elephants are magnificent animals who naturally develop social struc-
tures and exhibit emotional and intellectual capacities. They are deserving
of humane treatment whether they exist in the wild or captivity. Our law
recognizes—as any pet owner knows—that animals are sentient beings and
an entirely different kind of property than a chair or a table. We note
that our legislature has enacted comprehensive laws prohibiting abusive
behaviors toward animals, which carry penalties that are based on the
severity of the abuse and the abuser’s intent. See, e.g., General Statutes
§ 53-247. With respect to elephants, the legislature has passed legislation that
gives the Commissioner of Energy and Environmental Protection regulatory
power to adopt regulations to regulate trade in Connecticut if such trade
of elephant ivory or products manufactured or derived from elephant ivory
contributes to the extinction or endangerment of elephants. See General
Statutes § 26-315. Whether, as a matter of public policy, nonhuman animals,
such as elephants, should possess individual rights and be permitted to
bring a claim in a court of law are issues for the legislature to address, if
it is so inclined.